

EXHIBIT 10(bp)


National Western Life Insurance Company
2007 INTERNATIONAL MARKETING OFFICER BONUS PROGRAM




The Bonus Program (“Program”) is designed to reward International Marketing
officers for their performance in achieving pre-determined sales targets while
assisting the Company in managing to its profit criteria. The Plan incorporates
three measurable performance factors: (1) sales, which are defined as net placed
annualized target premium for International Life business and as total placed
premium for Annuity business, (2) persistency, and (3) expense management.


Each of the three performance factors will have an assigned target level for
purposes of the Program. Assuming a “par” performance (i.e. achieving each
target level), the weighting of the bonus (applied to base salary) is 70% for
sales performance, 15% for persistency performance, and 15% for expense
management performance. Actual results compared to the targets can either
increase or decrease these percentages as explained in each of the following
sections.


Sales Component (70%): 


The sales component of the Program is based upon an International Life sales
target of $32,700,000 net placed annualized target premium. The New Business
Market Summary Report (NWAR60) will be the source of sales results for purposes
of this Program. Based upon this sales goal, the bonus percentage corresponding
with the International Life sales production levels achieved in 2007 will be
applied to 100% of each International Marketing officer’s base salary in
accordance with the following grid:


Life Placed Target
Premium
Bonus
%
$29,200,000
20.0%
$29,900,000
30.0%
$30,600,000
40.0%
$31,300,000
50.0%
$32,000,000
60.0%
$32,700,000
70.0%
$33,400,000
80.0%
$34,100,000
90.0%
$34,800,000
100.0%
Increment for every $500,000 thereafter
5.0%





Bonus percentages associated with life international sales are not capped but
increase by 5.0% with every additional $500,000 of placed target premium.
Assuming an officer salary of $100,000 and 2007 production of $31,500,000 of
International Life placed target premium, the officer’s 2007 sales bonus
component under the Program would be $50,000 ($100,000 x 50%).

 




--------------------------------------------------------------------------------



Persistency Component (15%):




The 60th month ratio of actual persistency to expected (i.e. pricing)
persistency as reported in the Duration Score Listing query will serve as the
measure for the persistency component of the Program. For purposes of the
persistency measurement, the parameters include all international writing agents
(active and terminated) and all life business (universal life and traditional).


Based upon these persistency performance factors, the bonus percentage
corresponding with the International Life persistency levels achieved in 2007
will be applied to each International Marketing officer’s base salary in
accordance with the following grid:




Life Business
Persistency
Bonus
%
Less than 96%
0%
96% - 97%
3%
97% - 98%
6%
98% - 99%
9%
99% - 100%
12%
100% - 101%
15%
101% - 102%
18%
102% - 103%
21%
103% - 104%
24%
104% - 105%
27%
105% - 106%
30%
Greater than 106%
30%







Assuming an officer salary of $100,000 and 2007 persistency of 103.6% for
International Life business, the officer’s 2007 persistency bonus component
under the Program would be $24,000 ($100,000 x 24%).




Expense Component (15%):




The expense component of the Program is based upon the ratio of actual expenses
to life target premium sales. Actual expenses include all cost center expenses
as reported in the monthly cost center reports comparing actual expenses to
budgeted expenses with the exception of bonuses paid and sales conference
expenses.


Based upon the actual ratio achieved, the corresponding bonus percentage based
upon the following chart will be applied to 100% of each International Marketing
officer’s base salary:
 
 




--------------------------------------------------------------------------------




Ratio of Expense/
Target Premium
Bonus %
Less than 4.45%
30.0%
4.45 % to 4.55%
27.0%
4.55% to 4.65%
24.0%
4.65% to 4.75%
21.0%
4.75% to 4.85%
18.0%
4.85% to 4.95%
15.0%
4.95% to 5.05%
12.0%
5.05% to 5.15%
9.0%
5.15% to 5.25%
6.0%
5.25% to 5.35%
3.0%
More than 5.35%
0.0%





Assuming actual expenses of $1.6 million, life target premium sales of $31.5
million, the calculated ratio would be 5.08%. The officer’s 2007 expense
management bonus component under the Program, assuming a $100,000 base salary,
would be $9,000 ($100,000 x 9%).


From the above examples, the officer with a $100,000 base salary would receive a
2007 bonus under the program of 83.0% or $83,000 ($50,000 sales plus $24,000
persistency plus $9,000 expense management) reflecting sales and expense
management below “par” and persistency above “par”. See “Administration” for
further guidelines when the bonus percentage exceeds 100%.


Administration:


Bonus amounts under the program will be calculated and advanced quarterly based
upon actual results. However, bonus advances will be limited to 100% of
participant base salary even if actual results to-date exceeds 100%. In the
event that actual year-to-date results are below minimum Program performance
factor levels, the Company may, at its discretion, suspend the bonus advance
payments until such time as the year-to-date results reach the minimum Program
performance levels. Bonus amounts paid year-to-date will not be recouped from
the participants in the event of suspension of quarterly payments except at the
end of the Program year if unearned.


If at the end of the year the aggregate bonus percentage exceeds 100%, the
incremental % above 100% will be applied to the base salaries of all
International Marketing Officers (weighted for the portion of the calendar year
each participant was employed by the Company) to determine a dollar amount to be
put into a “pool”. The pool amount will be allocated based upon the
recommendation of the International Chief Marketing Officer and as approved by
the Company President. The recommendation of the pool allocation by the Chief
Marketing Officer must be submitted to the Company President by the end of the
January 2008.
 
 




--------------------------------------------------------------------------------



The pool amount will be paid out quarterly in the following calendar year (i.e.
2008). Participants must be currently employed by the Company in order to
receive pool payments. In other words, unpaid pool bonuses will be forfeited by
participants upon termination from the Company. Amounts forfeited by terminated
participants will remain the property of the Company and will not be
redistributed among the remaining participants.


If employment with the Company is terminated during calendar 2007 for any reason
other than “termination for cause” by NWL, the 2007 bonus amount paid at
termination will be based upon the current year-to-date bonus % (not to exceed
100%) and the prorated percentage of the calendar year that services were
rendered to the Company. In the event of death, the bonus amount will be paid to
the individual’s spouse, and if the individual’s spouse is also not living at
that time, then to the individual’s children.


The Program, its terms, and its administration are at the complete discretion of
the Company President and/or Compensation and Stock Option Committee
(“Compensation Committee”) of the Board of Directors and may be changed or
revoked at any time without the consent of the participants. This includes,
among other things, amendment of the terms, targets, and other features of the
Program as the Company President and/or Compensation Committee sees fit.
Accordingly, this Program does not constitute a legal and binding obligation of
the Company to perform.


All amounts paid to participants under this program will be excluded when
determining benefits under the Company’s pension, 401(k), and other benefit
programs.






April 19, 2007

